NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0252n.06

                                          Nos. 20-1706/1707

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                         FILED
 RONECA ECHOLS,                                           )                        May 25, 2021
                                                          )                    DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                               )
                                                          )
 v.                                                       )      ON APPEAL FROM THE
                                                          )      UNITED STATES DISTRICT
 EXPRESS AUTO, INC.,                                      )      COURT FOR THE WESTERN
                                                          )      DISTRICT OF MICHIGAN
        Defendant-Appellant.                              )
                                                          )


       BEFORE: WHITE, NALBANDIAN, and READLER, Circuit Judges.

       CHAD A. READLER, Circuit Judge. Express Auto sells and finances the sale of used

motor vehicles. Roneca Echols, an aspiring customer, brought an action against Express asserting

violations of the Equal Credit Opportunity Act. The parties settled for $10,000. Echols then

sought attorney’s fees and costs, the issues that eventually gave rise to this appeal. The district

court awarded Echols $76,795 in attorney’s fees and $2,125 in non-taxable costs. Seeing no abuse

of discretion in that award, we affirm.

                                                 I.

       On several occasions, Roneca Echols failed to secure financing through Express to

purchase a motor vehicle Express offered for sale. Those failures prompted Echols to file suit

alleging that Express violated the Equal Credit Opportunity Act (ECOA) in two respects: one by

failing to properly notify Echols that she was denied credit, and another by allegedly discriminating

against Echols based on her marital status. See 15 U.S.C. § 1691 et seq. The filing precipitated
Case Nos. 20-1706/1707, Echols v. Express Auto, Inc.


some early sparring between the parties, with Echols unsuccessfully seeking a lofty settlement

award and Express being less than forthcoming during discovery. Ultimately, the parties reached

a settlement. Express agreed to pay Echols $10,000 in exchange for a release from the claims

asserted in the complaint.

        Following the entry of a consent judgment, the district court permitted Echols to petition

for attorney’s fees in accordance with the ECOA’s attorney’s fees provision. See 15 U.S.C.

§ 1691e(d); Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Hum. Res., 532 U.S.

598, 604 (2001) (noting that a prevailing party includes one who prevails through a settlement by

entry of a consent decree). Echols sought attorney’s fees and non-taxable costs totaling $82,395.

Express responded primarily by arguing that the requested amount was grossly disproportional to

the recovery, and that the fee award should be limited to one third of the settlement amount, which

Express assumed (incorrectly) was the fee arrangement Echols had with her counsel. Express also

argued that the proposed hourly rates were too high and that the hours claimed were excessive. At

the close of a hearing to address the fees petition, the district court explained that Express’s primary

argument was “troubling” in that it “clearly ignore[d] the statutory fee shifting provisions and the

purposes behind these kinds of statutes,” as well as binding caselaw. The court also criticized

Express for asserting, contrary to Supreme Court precedent, that paralegal time was categorically

unable to be compensated, an objection Express then withdrew. After reducing one of Echols’s

attorneys requested hourly rate, the district court found that the fees sought were reasonable and

awarded Echols $76,795 in attorney’s fees and $2,125 in non-taxable costs. In a timely appeal,

Express argues that the district court abused its discretion by failing to adequately explain its fees

award and by awarding non-taxable costs. (The district court denied a second motion seeking

taxable costs pursuant to 28 U.S.C. § 1920, an issue not raised in this appeal.)


                                                  -2-
Case Nos. 20-1706/1707, Echols v. Express Auto, Inc.


                                                  II.

       One hallmark of the American judicial system is the practice of parties to a lawsuit bearing

their own attorney’s fees and costs. In some settings, however, Congress has altered that traditional

practice by statute. See Hensley v. Eckerhart, 461 U.S. 424, 429 (1983) (citing Alyeska Pipeline

Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 247 (1975)). One such example is § 1691e(d) of the

ECOA. There, Congress instructed that when a party prevails under specific sections of the ECOA,

“the costs of the action, together with a reasonable attorney’s fee as determined by the court, shall

be added to any damages awarded by the court under such subsection.” 15 U.S.C. § 1691e(d).

       A perhaps more well-known example of Congress’s altering of the custom of bearing one’s

own legal fees is 42 U.S.C. § 1988(b), through which Congress authorized district courts to award

reasonable attorney’s fees to a prevailing party in various forms of civil rights litigation. Most

federal fee-shifting statutes mirror the language of § 1988(b)—including, in many respects, the

ECOA. Compare 42 U.S.C. § 1988(b) (authorizing the recovery of “a reasonable attorney’s fee”),

with 15 U.S.C. § 1691e(d) (authorizing the recovery of “a reasonable attorney’s fee”). As a result,

courts have often borrowed from § 1988(b)’s jurisprudence when analyzing related fee-shifting

statutes. See Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 478 U.S. 546, 562 (1986)

(noting there are over 100 separate statutes providing for attorney’s fees, nearly all of which require

that the attorney’s fee must be “reasonable”); Hensley, 461 U.S. at 433 n.7 (explaining that “the

standards set forth in [Hensley] are generally applicable in all cases in which Congress has

authorized an award of fees to a ‘prevailing party’”). We see no reason to deviate from that

approach in applying § 1691e(d).

       Following the lead of cases interpreting § 1988(b), we note the party seeking an attorney’s

fees award under § 1988(b) bears the burden to demonstrate why its fee request is reasonable. See

                                                 -3-
Case Nos. 20-1706/1707, Echols v. Express Auto, Inc.


Hensley, 461 U.S. at 437. To do so, a fee petitioner must submit documentation “supporting the

hours worked and rates claimed.” Id. at 433. To measure whether a party’s attorney’s fees request

is reasonable, a district court customarily begins by calculating the party’s “lodestar” amount. City

of Riverside v. Rivera, 477 U.S. 561, 568 (1986). The lodestar amount is “the number of hours

reasonably expended on the litigation multiplied by a reasonable hourly rate,” which courts

presume to be a reasonable fee award. Id. (quoting Hensley, 461 U.S. at 433). The lodestar

calculation’s goal is to provide an amount adequate to attract competent counsel while avoiding a

windfall for those counsel. See Blum v. Stenson, 465 U.S. 886, 897 (1984). To arrive at that figure,

the district court determines both the number of hours the prevailing attorneys “reasonably

expended” on the case as well as the reasonable hourly rates based on the “prevailing market rate

in the relevant community.” Rivera, 477 U.S. at 568; Waldo v. Consumers Energy Co., 726 F.3d

802, 821 (6th Cir. 2013) (quoting Adcock-Ladd v. Sec’y of Treasury, 227 F.3d 343, 349–50 (6th

Cir. 2000)).

        After the initial lodestar calculation, a district court has discretion to adjust that amount

based on “relevant considerations peculiar to the subject litigation.” Adcock-Ladd, 227 F.3d at

349. Those considerations may include, among other things, the factors first articulated in Johnson

v. Georgia Highway Express, Inc., 488 F.2d 714, 717 (5th Cir. 1974). Included in the 12 Johnson

factors are the time and labor required to litigate the case, the results obtained by counsel, counsel’s

experience, whether the case is undesirable (for example, because any potential for recovery is

small), and the existence of fee agreements between the plaintiff(s) and counsel. Id. at 717–19.

“[N]o one factor,” however, “is a substitute for” the lodestar method. Blanchard v. Bergeron, 489

U.S. 87, 94 (1989).




                                                  -4-
Case Nos. 20-1706/1707, Echols v. Express Auto, Inc.


                                                III.

       When issuing an attorney’s fees award, a district court, to allow for appellate review,

should provide at least “a concise but clear explanation of its reasons for the fee award.” Hensley,

461 U.S. at 437. The length of that explanation will likely turn on the case’s complexity and

duration. In all instances, however, the court “should state with some particularity which of the

claimed hours the court is rejecting, which it is accepting, and why.” U.S. Structures, Inc. v. J.P.

Structures, Inc., 130 F.3d 1185, 1193 (6th Cir. 1997) (quoting Wooldridge v. Marlene Indus.

Corp., 898 F.2d 1169, 1176 (6th Cir. 1990)). Assuming the district court has made a particularized

assessment, we afford that assessment “substantial deference,” Waldo, 726 F.3d at 821, and review

the ultimate award only for an abuse of discretion, see Ne. Ohio Coal. for the Homeless v. Sec’y

of Ohio, 695 F.3d 563, 569 (6th Cir. 2012). That is, we ask whether the court “relie[d] on clearly

erroneous findings of fact,” “improperly applie[d] the law,” or “use[d] an erroneous legal

standard.” Minor v. Comm’r of Soc. Sec., 826 F.3d 878, 882 (6th Cir. 2016); see also U.S.

Structures, Inc., 130 F.3d at 1193 (explaining that remand is appropriate where the district court

“provides no elaboration and makes no finding that the hours expended were reasonable, or that

the hourly rates were customary”).      With these principles in mind, we consider Express’s

arguments as to why the district court’s award of $76,795 in fees (for 247.50 hours worked) as

well as its award of $2,125 in non-taxable costs was in error.

                                         A. Attorney’s Fees

       Number of hours. We begin our review of the district court’s lodestar analysis by

considering the number of hours Echols’s attorneys “reasonably expended” on the litigation.

Echols submitted detailed time entries for every one-tenth of an hour for which her counsel sought

compensation. In assessing the reasonableness of that submission, the district court acknowledged

                                                -5-
Case Nos. 20-1706/1707, Echols v. Express Auto, Inc.


that Echols’s attorneys exercised their billing discretion by reducing their total bill time from 284

hours to 247.50 hours, resulting in a 12.85% reduction. The district court was also influenced by

its finding that Express resisted “all or at least many aspects of discovery, including disclosure of

its own documents and witnesses.” As reflected in Echols’s billing records, that resistance, the

court found, resulted in increased efforts by Echols to secure discovery, adding to the total hours

billed to the matter. Taking in “all of the circumstances,” the district court found the 247.50 hours

reasonably expended.

       Express takes issue with that conclusion. Its primary response is that the district court

failed to address Express’s objections or “delineate[] the hours which it was accepting, which it

was rejecting, and why.” For support, Express points us to our opinion in Smith v. ServiceMaster

Corp., 592 F. App’x 363 (6th Cir. 2014). In Smith, we held that the district court failed to provide

an adequate explanation for its fees award, in part because the court did not to address the opposing

party’s objections. Id. at 373. “Where a party raises specific [non-frivolous] objections to a fee

award,” we explained, “a district court should state why it is rejecting them. Even if the defendant

raises objections in a generalized manner, a district court has an obligation to review the billing

statement and eliminate those portions of the fee which are unreasonable on their face.” Id.

(quoting Wooldridge, 898 F.2d at 1176). Express contends that it raised specific, non-frivolous

objections to Echols’s fee petition including its objections to billing entries and rates, which, it

says, the district court did not properly consider or address.

       While there is perhaps some truth to that allegation, there is also some fault at the feet of

Express with respect to how it handled its objections. Starting with the district court, as there is

“no precise rule or formula” for determining the number of hours reasonably expended as part of

a lodestar calculation, district courts must employ some measure of discretion and judgment in

                                                 -6-
Case Nos. 20-1706/1707, Echols v. Express Auto, Inc.


making that assessment. Hensley, 461 U.S. at 436–37. And in doing so, district courts need not

double as “green-eyeshade accountants.” Fox v. Vice, 563 U.S. 826, 838 (2011). Rather, the

court’s role is to achieve “rough justice,” “tak[ing] into account [the court’s] overall sense of [the]

suit.” Id. Here, the district court did as much, emphasizing, among other things, that Echols

presented extensive documentation of her attorneys’ hours dedicated to securing discovery in light

of Express’s resistance, which helped demonstrate the reasonableness of the overall fee request.

       Having set out the district court’s duties and obligations, we now to turn to Express. With

respect to calculating whether Echols’s hours attributed to the litigation were reasonable, once

Echols presented her particularized billing records, Express was obligated to make its objections

known to the district court. See Imwalle v. Reliance Med. Prods., Inc., 515 F.3d 531, 553 (6th Cir.

2008); Perotti v. Seiter, 935 F.2d 761, 764 (6th Cir. 1991). As a matter of quantity, Express

undoubtedly met that obligation: it marked as objectionable nearly 600 billing line-items on

Echols’s billing statements. But as a matter of quality, Express was at times rather cursory in how

it articulated those objections. Express created a legend designating each of its line-item objections

as falling into one of the following four categories:         “paralegal work,” “not recoverable,”

“duplicative,” or “excessive.” Beyond those fairly general labels, however, Express added only

selective bits of reasoning and argument in support of its objections. In the absence of a more

detailed explanation, the district court was not required to parse Express’s nearly 600 boilerplate

objections in an in-depth, line-by-line manner. Comm’r, I.N.S. v. Jean, 496 U.S. 154, 161–62

(1990) (noting fee-shifting statutes, like § 1988, “favor[] treating a case as an inclusive whole,

rather than as atomized line-items”). Categorizing, as Express did, is helpful in some respects, in

that it begins to inform a court’s decisionmaking as to the fee award. And Express, we add, was

not required to put forward a detailed legal argument as to each individual objection. But in this


                                                 -7-
Case Nos. 20-1706/1707, Echols v. Express Auto, Inc.


case, Express could have done far more than, with a handful of exceptions, attaching only fairly

generalized labels as a basis for its objections. A more developed argument would have better

explained the reasons why each of those labels applied to individual or categories of entries, better

framing Express’s objections for the district court. See Imwalle, 515 F.3d at 553 (“[C]onclusory

allegations that the award was excessive and that . . . counsel employed poor billing

judgment . . . do not suffice to establish that there was error . . . .” (ellipses in original) (quoting

Perotti, 935 F.2d at 764)).

        To be sure, Express did make a handful of more specific objections to Echols’s billing

entries. For example, Express noted that multiple attorneys representing Echols performed similar

tasks, such as attending the same deposition. Whether that amounts to unreasonable billing is

likely a case-by-case determination. See, e.g., The Ne. Ohio Coal. for the Homeless v. Husted, 831

F.3d 686, 704–05 (6th Cir. 2016) (finding billing for multiple attorneys at the same proceeding not

to be duplicative or excessive). In this case, the district court may have been influenced by the

fact that Express also had two attorneys billing for the same tasks. See id. at 713 n.11 (suggesting

that to demonstrate unreasonableness, the party objecting to the award should contrast its time

expended by its attorneys to that of the prevailing party’s attorneys). Under the circumstances, the

decision to allow these entries as part of a reasonable fee request was not an abuse of discretion.

Id. at 704.

        Express also challenged time attributed by Echols to an unsuccessful motion to disqualify

one of Express’s attorneys due to a purported conflict of interest. But fee-shifting statutes allow

courts to “compensate the plaintiff for the time [her] attorney reasonably spent in achieving the

favorable outcome, even if ‘the plaintiff failed to prevail on every contention,’” so long as the

work performed was “expended in pursuit of the ultimate result achieved.” Fox, 563 U.S. at 834

                                                  -8-
Case Nos. 20-1706/1707, Echols v. Express Auto, Inc.


(quoting Hensley, 461 U.S. at 435). While the district court found no merit to Echols’s motion to

disqualify, it was equally free to construe the time expended on the motion as a reasonable “pursuit

of the ultimate result.” Id.

       In addition, Express challenged in detail time billed by paralegals. Express initially

objected that paralegal time was not compensable across the board, an objection the district court

rejected, and one that Express has now abandoned on appeal. See Missouri v. Jenkins by Agyei,

491 U.S. 274, 285 (1989) (holding that reasonable attorney’s fees includes the costs of paralegals’

time). Switching gears, Express also characterized many of the paralegal entries as purportedly

reflecting “administrative” or “clerical” tasks that should not be part of a reasonable fee

calculation. But Express cited no authority to support this proposition. The Supreme Court,

moreover, has held that a reasonable attorney’s fee includes the work product of attorneys and

paralegals as well as that of those who support an attorney’s work product. Id. And while it may

be the case that “purely clerical or secretarial tasks should not be billed at a paralegal rate,

regardless of who performs them,” id. at 288 n.10 (citing Johnson, 488 F.2d at 717), the district

court maintains the discretion to determine a reasonable paralegal rate, and determine whether

certain tasks are compensable, as it did here, see id. at 285–87.

       At day’s end, we fail to see how the district court abused its discretion. While the court

did not offer precise reasoning as to its grounds for rejecting each one of Express’s nearly 600

legend-based objections, it did provide a concise yet clear explanation for its fee award. That

approach satisfies governing precedent, including our own. Smith did not require the district court

to evaluate with particularity every objection to a fee award; it merely reiterated that a court must

not ignore core objections and must provide a clear and concise explanation for its award. 592 F.

App’x at 372. Here, the district court addressed Express’s core arguments, and the absence of

                                                 -9-
Case Nos. 20-1706/1707, Echols v. Express Auto, Inc.


more detailed objections from Express coupled with Echols’s detailed billing records leads us to

conclude that the district court’s analysis was a sufficient exercise of its discretion.

       Hourly rates. Express also contests the district court’s conclusion that the hourly rates in

Echols’s fee agreement were reasonable. We afford a district court “broad discretion to determine

what constitutes a reasonable hourly rate.” Ohio Right to Life Soc’y, Inc., v. Ohio Elections

Comm’n, 590 F. App’x 597, 601 (6th Cir. 2014) (quoting Wayne v. Vill. of Sebring, 36 F.3d 517,

531–32 (6th Cir. 1994)). The goal is to “produce[] an award that roughly approximates the fee

that the prevailing attorney would have received if he or she had been representing a paying client

who was billed by the hour in a comparable case.” Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542,

551 (2010). In determining a reasonable hourly rate, district courts generally look to the prevailing

market rate, Geier v. Sundquist, 372 F.3d 784, 791 (6th Cir. 2004), that is, the rate at “which

lawyers of comparable skill and experience can reasonably expect to command within the venue

of the court of record,” Adcock-Ladd, 227 F.3d at 350.

       Largely at Express’s prompting, the district court utilized Echols’s fee agreement with her

counsel to determine the appropriate hourly rate in making its lodestar calculations. The fee

agreement revealed both a one-third contingency fee arrangement and an hourly fee schedule. That

fact may seem unusual, at first blush, although we have previously said that these two means for

determining an attorney’s fee can harmoniously exist. See Tyson v. Al Chami, 659 F. App’x 346,

348 (6th Cir. 2016) (“[T]aking cases on contingency and having an hourly rate are not mutually

exclusive.”). Either way, as part of the lodestar analysis, courts customarily need to assess an

attorney’s hourly rate irrespective of a contingency fee agreed to by the parties. See Blanchard,

489 U.S. at 93 (“Should a fee agreement provide less than a reasonable fee calculated [under the

lodestar method], the defendant should nevertheless be required to pay the higher amount. The

                                                 -10-
Case Nos. 20-1706/1707, Echols v. Express Auto, Inc.


defendant is not, however, required to pay the amount called for in a contingent-fee contract if it

is more than a reasonable fee calculated [under the lodestar method].”); Murphy v. Vaive Wood

Prods. Co., 802 F. App’x 930, 937 (6th Cir. 2020) (noting our prior holding “that a contingency

fee agreement may not be ‘the basis for a downward adjustment from an otherwise reasonable

rate’” (quoting Hamlin v. Charter Twp. of Flint, 165 F.3d 426, 438 (6th Cir. 1999))).

       With that objection in mind, and at the parties’ direction, the emphasis in the district court

was on the hourly rates appropriate for counsel. The rates set forth in Echols’s fee agreement

ranged from $100/hour for paralegals to $450/hour for the most senior attorney. Echols’s “private

fee arrangement, standing alone, is not dispositive,” but its presence nonetheless “may aid in

determining reasonableness.” See Blanchard, 489 U.S. at 93. Utilizing the fee agreement as a

starting point, the district court denied Echols’s request for an increase in rate from $450/hour to

$500/hour. See Hadix v. Johnson, 65 F.3d 532, 536 (6th Cir. 1995) (explaining that one shortcut

in determining the market rate is to look if the “attorney requesting fees has well-defined billing

rates”). At the same time, the district court concluded that a $450/hour rate was reasonable in light

of the undesirability of this type of case (given that any potential recovery was likely to be modest)

as well as the fact that Echols’s counsel “devoted his time and his efforts to develop an expertise

in this area.” See Johnson, 488 F.2d at 718–19 (noting the undesirability of the case and the

attorneys’ experience are two factors to consider in determining a reasonable fee award).

       The district court, it bears noting, did not take the customary approach of relying on market

data to determine the prevailing market rate, at least not explicitly. See Gonter v. Hunt Valve Co.,

Inc., 510 F.3d 610, 618–19 & 619 n.6 (6th Cir. 2007) (relying on state bar surveys); Waldo,

726 F.3d at 822 (same). But a deviation here was perhaps justified by the fact that Express, as to

the $450/hour rate, failed to make any specific objection to that rate before the district court.

                                                -11-
Case Nos. 20-1706/1707, Echols v. Express Auto, Inc.


Accordingly, we will not pass on Express’s more fulsome challenge to the $450/hour rate raised

for the first time on appeal. See Frye v. CSX Transp., Inc., 933 F.3d 591, 602 (6th Cir. 2019)

(noting arguments not properly raised before the district court are not preserved for appeal (citing

Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 552 (6th Cir. 2008))).

       On the other hand, Express did preserve its challenge to the rate of $300/hour for one of

Echols’s attorneys, a challenge accompanied by reliance on market data. On appeal, however, it

is unclear whether Express has maintained that challenge, as it focuses only on the $450/hour rate.

In any event, while that (albeit out-of-date) market data suggested a lower rate would be

appropriate, district courts may approve higher hourly rates if they are warranted. See Glover v.

Johnson, 934 F.2d 703, 716–17 (6th Cir. 1991) (affirming the district court’s award of a higher-

than-average rate where counsel’s experience and qualifications merited the increased rate). Here,

the district court noted counsel’s experience and relied on the pre-existing fee agreement in finding

the rate to be reasonable. As that pre-existing rate can “reflect the ordinary market rate for private

attorneys of similar reputation and experience in the community,” Hadix, 65 F.3d at 536, we will

not second guess the district court’s findings.

       All told, we see no abuse of discretion in the district court’s hourly fee calculations.

                                                  B. Costs

       Express next contests the district court’s award to Echols of $2,125 in non-taxable costs.

Here, Express emphasizes that because the district court found that the parties agreed to bear their




                                                  -12-
Case Nos. 20-1706/1707, Echols v. Express Auto, Inc.


own 28 U.S.C. § 1920 taxable costs, the court erred in awarding to Echols non-taxable costs

associated with the award of attorney’s fees.

       By way of background, two separate sources of authority permit a district court to award

out-of-pocket litigation costs to prevailing parties. Northcross v. Bd. of Educ. of Memphis City

Schs., 611 F.2d 624, 639 (6th Cir. 1979), abrogation on other grounds recognized by L & W Supply

Corp. v. Acuity, 475 F.3d 737, 739 & n.6 (6th Cir. 2007). First, as part of an attorney’s fees award

pursuant to federal fee-shifting statutes, district courts may award “those ‘incidental and necessary

expenses incurred in furnishing effective and competent representation.’” Waldo, 726 F.3d at 827

(quoting Northcross, 611 F.2d at 639). Second, 28 U.S.C. § 1920 (Taxation of costs) allows the

district court to award certain costs. See Northcross, 611 F.2d at 639. Those taxable costs

represent amounts “incurred by a party to be paid to a third party, not the attorney for the case,

which cannot reasonably be considered to be attorney’s fees.” Id. And they are limited to those

items enumerated in the statute, which includes docket fees and fees for clerks, marshals,

transcripts, printing, witnesses, exemplification, experts, and interpreters. See 28 U.S.C. § 1920.

       In the district court, Echols sought to recover expenses pursuant to both 15 U.S.C.

§ 1691e(d) and 28 U.S.C. § 1920. As to the former, it bears noting that the parties’ settlement

agreement as well as the consent judgment entered by the district court provide for the recovery of

reasonable attorney’s fees pursuant to § 1691e(d). Settlement Agreement, R.48-1, PageID.556

(“That consent judgment will provide that the Court will determine amount of reasonable

attorney’s fees pursuant to the Equal Credit Opportunity Act, 15 U.S.C. § 1691 et seq.”); Consent

Judgment, R.48-1, PageID.561 (“[T]he Court will determine ‘reasonable’ fees.”). Because an

award of attorney’s fees naturally includes reasonable out-of-pocket expenses normally charged




                                                -13-
Case Nos. 20-1706/1707, Echols v. Express Auto, Inc.


to a fee-paying client, we see no error in the district court awarding Echols $2,125 in non-taxable

costs as part of her § 1691e(d) attorney’s fee award. See Northcross, 611 F.2d at 639.

       The parties’ settlement agreement, we note, states that “[e]ach party agrees to bear their

own fees and costs in the Litigation and waives any right to recover those fees and costs from the

other side or their attorneys.” Because costs and fees are otherwise left undefined in that

agreement, Express argues that this bar on awarding costs should be read to prevent the district

court from awarding any costs, including those associated with an award of attorney’s fees in

accordance with § 1691e(d).

       But the costs seemingly waived in the settlement agreement are limited to those recoverable

pursuant to § 1920. The language of the consent judgment confirms our understanding by

providing for an award of attorney’s fees under § 1691e(d)—which would naturally include related

costs—without including a provision allowing for the recovery of § 1920 costs, something that is

likely prohibited by the settlement agreement. We thus find no abuse of discretion in the district

court’s awarding Echols $2,125 in non-taxable costs in accordance with § 1691e(d).

       We affirm.




                                               -14-
Case Nos. 20-1706/1707, Echols v. Express Auto, Inc.


       NALBANDIAN, Circuit Judge, concurring. I concur in the majority’s opinion. I write

briefly to emphasize that it behooves a party challenging a fee application to marshal evidence in

support of its objections.

       When a prevailing party submits evidence of the appropriate fee—like detailed records of

time entries—simple “conclusory allegations that the award was excessive and that plaintiff’s

counsel employed poor billing judgment . . . do not suffice to establish that there was error.”

Perotti v. Seiter, 935 F.2d 761, 764 (6th Cir. 1991).1 Rebuttal evidence may include expert

testimony, though it is not always required. Robert L. Rossi, Expert testimony, 2 Attorneys’ Fees

§ 13:14 (3d ed. 2020). But without any evidence contradicting the claimed fees, a party is left to

argue about “portions of the fee which are unreasonable on their face.” Smith v. Serv. Master Corp.,

592 F. App’x 363, 367 (6th Cir. 2014) (quoting Wooldridge v. Marlene Indus. Corp., 898 F.2d

1169, 1176 (6th Cir.1990)).

       Here, Express Auto presented no evidence to support most of its objections, which, as the

majority opinion lays out, were mostly generalized assertions.2 To begin any serious dispute of the

fee award, Express Auto needed more than that. I concur in affirming the district court.




       1
         See also Blum v. Stenson, 465 U.S. 886, 892 n.5 (1984) (“As noted above, petitioner failed
to submit to the District Court any evidence challenging the accuracy and reasonableness of the
hours charged . . . or the facts asserted in the affidavits submitted by respondents’ counsel. It
therefore waived its right to an evidentiary hearing in the District Court.”); Mary Frances Derfner
& Arthur D. Wolf, 2 Court Awarded Attorney Fees ¶ 18.22 (2020) (“Once the fee movant has
documented an hourly rate, the fee opponent must ‘rebut [that documentation] by equally specific
countervailing evidence.’”) (alteration in original) (quoting Nat’l Ass’n of Concerned Veterans v.
Sec’y of Def., 675 F.2d 1319, 1326 (D.C. Cir. 1982)).
       2
          Express Auto attached a copy of the settlement agreement, the billing records that
Plaintiff submitted with markings, and a copy of a 2017 state bar report regarding attorney rates.
                                               -15-